Considering the suggestion made to the court by the parties to the above-entitled cause, that all matters of difference between them arising out of the subject-matter of this litigation have been satisfactorily adjusted and settled pursuant to the provisions (of the Act of Congress approved February 26, 1919, entitled “An Act To accept from the Southern Oregon Company, a corporation organized undér the laws of the State of Oregon, a reconveyance of the *590lands granted to the State of Oregon by the Act approved March third, eighteen hundred and sixty-nine, entitled 'An' Act granting lands to the State of Oregon to aid in the construction of a military wagon road from the navigable waters of Coos Bay to Roseburg, id said State,’ commonly known as the Coos Bay Wagón Road grant, to provide for the disposition of said lands, and for other purposes^” and, further, considering the joint motion by the said parties to remand the cause, It is hereby ordered that this cause be, and the same is hereby, remanded to the District Court, with authority in that court to modify the final decree, in the cause so as tó carry into effect the said Act of Congress of February 26, 1919.
Mr. John M. Gearin for appellant. The Solicitor General for the United States.